Exhibit 10.34

SEPARATION AND RELEASE AGREEMENT

AECOM and Steve Morriss (“you” or “your”) hereby enter into this SEPARATION AND
RELEASE AGREEMENT (“Agreement”), dated as of October 2, 2020.

WHEREAS, AECOM, its subsidiaries, and affiliates (herein referred to
collectively as the “Company”) is engaged in the business of professional
technical and management support services (the “Company Business”);

WHEREAS, you are a key employee of the Company and an “Eligible Employee” as
such term is defined in the Company’s Senior Leadership Severance Plan (the
“SLSP” or the “Plan”);

WHEREAS, pursuant to Section 6 of the SLSP, in order to receive benefits under
the Plan, an Eligible Employee must execute a Separation and Release Agreement
in the form provided by the Company in its sole discretion, which shall contain
provisions including but not limited to a general waiver and release of claims
and various post-employment covenants as stated in Sections 6(a), 6(b) and 6(c)
of the SLSP; and

WHEREAS, the covenants provided herein are material, significant and essential
to the Company’s provision of benefits to you under the Plan, and good and
valuable consideration under the Plan has been and will be transferred from the
Company to you in exchange for such covenants.

NOW, THEREFORE, in consideration of the foregoing recitals, the terms and
provisions of this Agreement, the SLSP, and the agreements and instruments
related thereto, the receipt and sufficiency of such consideration being hereby
acknowledged by the parties hereto, the parties hereto agree as follows:

1.          STATUS OF EMPLOYMENT

Your employment with the Company will end on October 2, 2020 (the “Separation
Date”).  The Company will pay you all accrued salary and all accrued and unused
paid time off earned through the Separation Date, subject to standard payroll
deductions and withholdings.  From the Separation Date to and including the
Consulting End Date (as defined below), you have agreed to make yourself
available as needed as a “consultant” to the Company to assist in the orderly
transition of your duties and responsibilities, as directed by Lara Poloni (the
“Consulting Period”).  During the Consulting Period, you shall be paid a monthly
consulting fee equal to your gross monthly base salary in effect prior to the
Separation Date (the “Monthly Consulting Fee”), which fees shall be payable to
you no later than fifteen (15) days following the end of each month during the
Consulting Period.  For any partial months during the Consulting Period, you
shall be paid a pro rata amount of the Monthly Consulting Fee, calculated by
multiplying the Monthly Consulting Fee by a fraction, the numerator of which is
the number of days that you were engaged to provide consulting services in the
month and the denominator of which is the total number of calendar days in the
month.  For purposes of this Agreement, the “Consulting End Date” shall be the
date on which either you or the Company notify the other of your or its decision
to terminate the consulting relationship.  For the avoidance of doubt, during
the Consulting Period, you shall continue to comply fully with all laws and
regulations applicable to the business of the Company, however you will not have
access to the Company’s electronic mail, office(s), computer systems or records,
and you agree not to communicate, for business purposes, with any employee,
customer or client or other business relation of the Company other than at the
direction of Ms. Poloni.

If you are currently participating in the Company’s group health insurance plan,
you will continue to receive employer-subsidized health insurance at your
current election through October 31, 2020.  Thereafter, you may elect to receive
continuation coverage in the Company’s health insurance plan pursuant to the
provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) at your own expense.  COBRA continuation coverage shall in all
respects be subject to the requirements and limitations of COBRA and of the
Company’s health insurance plans, which may be amended from time to time.

1

--------------------------------------------------------------------------------

2.          SEPARATION BENEFITS

a.    Severance Payment.  In consideration for the promises in this Agreement,
including but not limited to your consent to and non-revocation of the release
set forth in paragraph 4 below, you will receive a severance payment in the
amount of $1,331,709.10, less all applicable income tax withholdings and other
lawful deductions (the “Severance Payment”).  The Severance Payment represents
the sum of amounts described in Sections 5(a)(i), 5(a)(ii) and 5(a)(iii) of the
SLSP.  The Severance Payment will be subject to standard payroll deductions and
withholdings and will be direct deposited in a lump sum as soon as reasonably
practicable following the Effective Date of this Agreement (as such term is
defined in paragraph 9 below) and no later than sixty (60) days following the
Separation Date subject to the effectiveness of the Agreement and paragraph 18
below.  By signing this Agreement, you authorize AECOM to direct deposit any
payments under this Agreement into your bank, savings and loan or credit union
account that was previously authorized by you for payroll purposes.  If you have
not provided an authorized account for direct deposit, a check for any such
amounts will be mailed to your home address on file.

b.    Additional Service Credit for Equity Award Vesting.  In consideration for
the promises in this Agreement, including but not limited to your consent to and
non-revocation of the release set forth in paragraph 4 below, your outstanding
equity awards listed in the annexed Schedule A shall be considered vested as set
forth therein reflecting the crediting of additional service in accordance with
Sections 5(b)(i), 5(b)(ii) and 5(b)(iii) of the SLSP (the “Additional Service
Credit”).

c.    You agree that you would not be entitled to the separation benefits
outlined above (collectively, the “Separation Benefits”), including the
Severance Payment and the Additional Service Credit, in the absence of your
execution and non-revocation of this Agreement, and, therefore, the Separation
Benefits provided for under this Agreement are greater than what you would be
legally entitled to receive in the absence of this Agreement.

d.    You understand and agree that the Separation Benefits outlined above shall
not be duplicative of any other payments and benefits provided by the Company in
connection with your separation from employment with the Company, including but
not limited to any pay in lieu of notice, severance benefits or other payments
or benefits that may be required by any federal, state or local law, including
the laws of any jurisdiction outside of the United States, relating to
severance, plant closures, terminations, reductions-in-force, or plant
relocations.  If the Company provides you with any such other payments or
benefits, then the Severance Payment described above shall be reduced by the
amount of any such payment(s); provided, however, that coordination with
benefits (if any) under the CIC Plan (as such term is defined in the SLSP),
shall be in accordance with Section 5(c) of the SLSP.  Notwithstanding the
foregoing, in no event shall the gross amount you receive in Severance Payment
be less than $500.00.

3.          ACKNOWLEDGEMENTS

a.    You acknowledge that with the payment of your final pay check, which
includes any accrued but unused paid time off (“PTO”), and the Company’s
reimbursement to you of certain Relocation/Mobilization costs, as listed in the
annexed Schedule B, no other compensation, wages, bonuses, commissions,
overtime, expenses, PTO, and/or benefits are due to you except for the benefits
and payments described in paragraph 2.

b.    You represent that you have reported to the Company any and all
work-related injuries or illnesses incurred by you during employment with the
Company.

c.    You understand and acknowledge that per the terms of AECOM’s Severance
Policy, in the event you are rehired as a full-time or part-time regular
employee of AECOM, or you are hired into a comparable position by a vendor,
contractor, customer, or successor, during the number of weeks of severance for
which you received under this Agreement (the “Severance Pay Period”), the
Company reserves the right to seek

2

--------------------------------------------------------------------------------

repayment related to time beyond the date of rehire; provided, however, that in
no event shall the severance pay be reduced to less than $500.  For the purposes
of this paragraph, the Severance Pay Period is based on your prior regular
earnings and is defined as the equivalent time frame over which payment would
have been made if you had not received severance in a lump sum payment.

d.    You acknowledge and represent that during your employment and through the
date you sign this Agreement, you have made full and truthful disclosures to the
Corporate SVP, Human Resources and/or the Corporate EVP, Chief Legal Officer the
Company about any misconduct of which you may have been aware by or on behalf of
the Company or any of its employees, officers, directors, consultants, agents or
other third-parties.

e.    You acknowledge that, if you are an officer of, or serve in any elected or
appointed position for the Company or any of its subsidiaries or affiliates,
then your signature on this Agreement constitutes your resignation, effective as
of the Separation Date, from any and all such offices or positions.  You agree
that you will execute such further documents as the Company may request to more
specifically reflect your resignation from each and every entity of which you
are or were a director or officer.

4.         WAIVER AND RELEASE

In exchange for the Separation Benefits outlined above, including the Severance
Payment and the Additional Service Credit, you, on behalf of yourself, your
heirs, beneficiaries, executors, administrators, representatives, assigns, and
agents hereby fully release, acquit, and forever discharge the Company, its
past, present, and future predecessors, successors, parent companies, subsidiary
companies, affiliated entities, related entities, operating entities, and its
and their past, present, and future officers, directors, shareholders, members,
investors, partners, employees, agents, attorneys, insurers, reinsurers, and all
of its and their past, present, and future compensation and employee benefits
plans (including trustees, fiduciaries, administrators, and insurers of those
plans) (collectively, the “Released Parties”) from any and all causes of action,
lawsuits, proceedings, complaints, charges, debts, contracts, judgments,
damages, claims, attorney’s fees, costs, expenses, and compensation whatsoever,
of whatever kind or nature, in law, or equity or otherwise, whether known or
unknown, vested or contingent, suspected or unsuspected, that you may now have,
have ever had, or hereafter may have relating directly or indirectly to your
employment with the Company, the separation of your employment with the Company,
the benefits or attributes of your employment with the Company, and/or any other
act, omission, event, occurrence, or non-occurrence involving the Company or any
of the Released Parties.  Without limiting the foregoing and to the fullest
extent allowed by law, you agree that this release includes, but is not limited
to any and all claims arising from any violations or alleged violations of
federal, state or local human rights, fair employment practices and/or other
laws by any of the Released Parties for any reason under any legal theory
including, but not limited to, the Age Discrimination in Employment Act; the
Americans With Disabilities Act of 1990 (“ADA”); COBRA; the Dodd-Frank Wall
Street Reform and Consumer Protection Act (“Dodd-Frank”); the Employee
Retirement Income Security Act of 1974 (“ERISA”); the Equal Pay Act (“EPA”); the
Fair Labor Standards Act (“FLSA”); the Fair Credit Reporting Act (“FCRA”); the
Family and Medical Leave Act (“FMLA”); the Genetic Information Nondiscrimination
Act (“GINA”); the Immigration Reform and Control Act (“IRCA”); the Lilly
Ledbetter Fair Pay Act; the National Labor Relations Act (“NLRA”); the Labor
Management Relations Act (“LMRA”); the Occupational Safety and Health Act
(“OSHA”); the Older Workers Benefit Protection Act; the Rehabilitation Act of
1973; the Sarbanes-Oxley Act of 2002 (“SOX”); the Uniformed Services Employment
and Reemployment Rights Act of 1994 (“USERRA”); Sections 1981 through 1988 of
Title 42 of the United States Code; Title VII of the Civil Rights Act of 1964;
the Civil Rights Act of 1991; the Worker Adjustment and Retraining Notification
Act (“WARN”), and/or all other federal, state, or local laws (including, without
limitation, the California Fair Employment and Housing Act and the California
Labor Code) statutes, ordinances, constitutions, rules, orders or regulations,
all as they may be amended.  You also forever waive, release, discharge and give
up all claims, real or perceived and now known or unknown, for breach of implied
or express contract, breach of promise, breach of the covenant of good faith and
fair dealing, wrongful or retaliatory discharge, discrimination, harassment,
promissory estoppel,

3

--------------------------------------------------------------------------------

assault, battery, false imprisonment, defamation, libel, slander, intentional
and negligent infliction of emotional distress, duress, fraudulent and negligent
misrepresentation, defamation, violation of public policy, negligence, and all
other claims or torts arising under any federal, state or local law, regulation,
constitution, ordinance or judicial decision; and any claim concerning wages,
benefits, severance payments, bonus payments, payments pursuant to any agreement
with the Company, stock, stock options, or stock option agreement, including but
not limited to your Employment Offer Letter, dated as of April 23, 2015
(“Employment Offer Letter”).  You also agree to waive any right you have to
pursue any claim or grievance through any internal channel of the Company and/or
its affiliates.  You understand and agree that your waivers include both claims
that you know about and those you may not know about which have arisen on or
before the date on which you sign this Agreement.

5.         STATE LAW WAIVER

If you have worked or are working in California, you agree to expressly waive
all rights under Section 1542 of the Civil Code of the State of California, up
to and including the date you sign this Agreement.  Section 1542 provides as
follows:

A general release does not extend to claims which a creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release and that, if known by him or her, would have materially affected his
or her settlement with the debtor or released party.

You further agree and represent that you have had an opportunity to consult with
an attorney over the meaning and significance of this Civil Code § 1542 waiver
and that you knowingly and voluntarily waive your rights under this statute.

6.          EXCLUSIONS FROM WAIVERS AND RELEASE OF CLAIMS

Notwithstanding anything else stated in this Agreement, you understand and agree
that:

a.    Nothing in this Agreement is intended to limit or restrict any rights that
you may have to enforce this Agreement or to interfere with or affect a waiver
of any other right that cannot, by express and unequivocal terms of law, be
limited, waived, or extinguished.  This Agreement also does not apply to any
claims that the controlling law clearly states may not be released by private
agreement.

b.    This Agreement does not affect your non-forfeitable rights to your accrued
benefits (within the meaning of Sections 203 and 204 of ERISA) under the
Company’s ERISA-covered employee benefits plans.

c.    This Agreement shall not apply to rights or claims that may arise after
the date you execute this Agreement.

d.    This Agreement does not preclude filing a charge with or participating in
an investigation or proceeding conducted by the Equal Employment Opportunity
Commission, the U.S. Department of Labor, the National Labor Relations Board or
any other federal, state, or local labor board or agency charged with enforcing
employment laws (including, the California Fair Employment and Housing
Commission).  However, by signing this Agreement, you understand and agree that
you are waiving any right to recover money or other individual relief based on
claims asserted in such a charge in any proceeding brought by you or on your
behalf.

e.    This Agreement does not preclude your ability to report fraud, waste or
abuse to federal officials regarding the Company’s management of public
contracts, or your obligation to cooperate with any government authorities.



4

--------------------------------------------------------------------------------

f.    This Agreement does not limit any statutory rights you may have to bring
an action to challenge the terms of this Agreement or contest the validity of
the release contained in this Agreement under the Age Discrimination in
Employment Act (“ADEA”) or the Older Workers Benefits Protection Act (“OWBPA”).

g.    This Agreement does not limit or waive your right to file an application
for an award for original information submitted pursuant to Section 21F of the
Securities Exchange Act of 1934.

h.    This Agreement does not limit or waive your rights as a stockholder of the
Company, or any rights you may have to indemnification under the Company’s
governing documents and coverage under its director and officer insurance
policies.

7.          NON-ADMISSION OF LIABILITY

You agree that this Agreement shall not in any way be construed as an admission
that any of the Released Parties, as defined in paragraph 4 above, owe you any
money or have acted wrongfully, unlawfully, or unfairly in any way towards you.
 In fact, you understand that the Released Parties specifically deny that they
have violated any federal, state, or local law or ordinance or any right or
obligation that they owe or might have owed to you at any time and maintain that
they have at all times treated you in a fair, lawful, non-discriminatory and
non-retaliatory manner.

8.          PROMISE NOT TO SUE

You have not, at any time up to and including the date on which you sign this
Agreement, commenced, and will not in the future commence, to the fullest extent
permitted by law, any action or proceeding, or file any action, of any nature
arising out of the matters released by this Agreement, and you waive to the
fullest extent permitted by law, any right to any monetary or equitable relief
in any proceeding that may relate to the matters released by this Agreement.
 However, nothing in this paragraph will preclude either party from bringing a
claim to enforce this Agreement or challenge the validity of this Agreement.

9.         REVIEW AND REVOCATION PERIODS

a.    You acknowledge that you were advised that you can take up to twenty-one
(21) days from the date this Agreement was given to you to review this Agreement
and decide whether to enter into this Agreement (the “Review Period”).  You
understand and agree that any changes to this Agreement, whether material or
immaterial, do not restart the running of this twenty-one (21) day Review
Period.  To the extent that you have elected to enter into this Agreement prior
to such time, you have done so voluntarily, and have knowingly waived such
twenty-one (21) day Review Period.

b.    You understand that you may revoke this Agreement within a period of seven
(7) calendar days after its execution, except that if the last day of this
period falls on a Saturday, Sunday or holiday observed by the Company you have
until the conclusion of the next immediate business day (“Revocation Period”),
by delivery of a written notice of revocation (“Revocation Notice”) before the
end of the last day comprising the Revocation Period to pam.hoebener@aecom.com,
ATTN: Corporate SVP, Human Resources.  This Agreement shall become automatically
irrevocable, and fully enforceable, upon the expiration of the Revocation Period
(the “Effective Date”) if you do not timely revoke it in the aforesaid manner.

c.    In the event that you do not execute this Agreement during the Review
Period, or if you execute and then revoke the Agreement within the Revocation
Period, or if for any other reason the Agreement or any portion of the Agreement
is held to be unenforceable, all checks, instruments, funds, or other such
payments received by you pursuant to the terms of this Agreement shall
immediately be returned or reimbursed to the Company and you shall have no right
to the benefits and consideration described in paragraph 2 of the Agreement.  In
the event the Company is required to institute litigation to enforce the



5

--------------------------------------------------------------------------------

terms of this paragraph, the Company shall be entitled to recover reasonable
costs and attorneys’ fees incurred in such enforcement.

10.              NON-SOLICITATION

a.    You agree that, for a period of one (1) year after the Separation Date,
you shall not, directly or indirectly, solicit any work competitive to the
Company Business from any customer or client about which you had Confidential
Information, as defined in paragraph 11(a) below, as a result of your employment
with the Company and (a) for which the Company is rendering services as of the
Separation Date; (b) for which the Company has rendered services at any time
during the six (6) months preceding the Separation Date; or (c) to which the
Company has made a proposal to perform or render services to or for within one
(1) year prior to the Separation Date.

b.    You further agree that, for a period of one (1) year after the Separation
Date, you shall not, directly or indirectly,

(i) solicit, attempt to solicit, induce or otherwise cause any existing or
future customer or client or other business relation of the Company about which
you had Confidential Information, as defined in paragraph 11(a) below, as a
result of your employment with the Company, to terminate, fail to extend or
renew, reduce the funding of, or fail to provide additional funding for, any
contract, proposal or work with the Company or otherwise divert business away
from the Company; or

(ii) solicit, attempt to solicit, induce or otherwise cause any existing or
prospective employee of the Company, to terminate or abort his or her employment
with the Company, or hire or attempt to hire any existing or prospective
employee of the Company whether for yourself or for any firm, organization,
business, partnership, corporation, or association with which you shall have an
association.

c.    You agree that the terms and conditions set forth in this paragraph are
fair and reasonable and are reasonably required for the protection of the
interests of the Company.

11.        CONTINUED OBLIGATION NOT TO USE OR DISCLOSE CONFIDENTIAL INFORMATION;
CONFIDENTIALITY OF THIS AGREEMENT

a.    You acknowledge that during your employment with the Company you acquired
certain confidential, proprietary or otherwise non-public information concerning
the Company, which may include, without limitation, intellectual property, trade
secrets, financial data, strategic business or marketing plans, and other
sensitive information concerning the Company and its past or present employees,
directors, executives, officers, agents, or customers (“Confidential
Information”).  You agree that you have not, and will not, disclose any
Confidential Information to any person or entity, except as required by law.

b.    Without limiting the generality of the foregoing, you further promise and
agree:

i.    to protect and safeguard the Confidential Information against unauthorized
use, publication, or disclosure;

ii.   not to use any of the Confidential Information except as specifically
authorized in writing by the Company;

iii.  not to, directly or indirectly, reveal, report, publish, disclose,
transfer, or otherwise use any of the Confidential Information except as
specifically authorized in writing by the Company; and

iv.  not to use any Confidential Information to unfairly compete or obtain an
unfair advantage against the Company in any commercial activity, which may be
comparable to the Company’s actual or anticipated business, research or
development.



6

--------------------------------------------------------------------------------

c.    You will not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that—(A) is made (i)
in confidence to a Federal, State, or local government official, either directly
or indirectly, or to an attorney; and (ii) solely for the purpose of reporting
or investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.  Accordingly, you have a right to disclose in confidence trade
secrets to the Federal, State, and local government officials, or to an
attorney, for the sole purpose of reporting or investigating a suspected
violation of law.  You also have the right to disclose trade secrets in a
document filed in a lawsuit or other proceeding, but only if the filing is made
under seal and protected from public disclosure.  Nothing in this Agreement is
intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by 18 U.S.C. § 1833(b).

d.    You have not and will not discuss or otherwise reveal to anyone the
existence or terms of this Agreement, or discussions with any authorized Company
representative about it, except when necessary to enforce this Agreement or
required by law, or after obtaining their agreement to keep all such information
confidential, to your attorneys, financial advisors, or accountants or immediate
family members.

12.        UNEMPLOYMENT BENEFITS

The Company will not contest your filing for unemployment benefits, provided,
however, that the Company reserves the right to correct any misstatements made
in connection with any such filings and to respond truthfully to any requests
from government authorities.

13.        COOPERATION WITH LEGAL PROCEEDINGS

Upon reasonable notice, you will provide information and proper assistance to
the Company and/or its counsel (including truthful testimony and document
production) in any litigation or potential litigation in which you are, or may
be, a witness, or as to which you possess, or may possess, relevant information.
 The Company will pay your reasonable out-of-pocket expenses incurred in
complying with this paragraph, provided that such expenses are pre-approved by
the Company.

14.       NON-DISPARAGEMENT

Since receiving a copy of this Agreement, you have not, and will not, make any
statements or take any actions materially detrimental to the interests of the
Company, including, without limitation, negatively commenting on, disparaging,
or calling into question the business operations or conduct of the Company or
its past or present clients, shareholders, directors, executives, officers,
employees or agents.

15.        RETURN OF COMPANY PROPERTY

You acknowledge and agree that all documents, records, and files (electronic,
paper or otherwise), materials, software, equipment, and other physical
property, including but not limited to laptop computers, iPads, mobile phones,
electronic devices, peripherals, security access badges, ID cards, building and
office access cards, entry badges, keys, access codes, passwords and log-in
credentials, software, hardware, and databases, and all copies of the foregoing,
including but not limited to all such items containing Confidential Information
of the  Company, that you have received, acquired, or which have come into your
possession, custody or control or been produced by or to you in connection with
your employment (collectively, “Company Property”), have been and remain the
sole property of the Company.  You agree that by no later than ten (10) days
following the Separation Date, you will conduct a thorough and diligent search
for, and shall return to the Company, all tangible Company Property, with the
exception of documents relating to your compensation and benefits to which you
are entitled to retain, and that you will not retain any copies or duplicates of
any such Company Property.  You further agree that by no later than ten (10)
days following the Separation Date, you will conduct a thorough and diligent
search for, and permanently and irrevocably delete, any intangible and/or
digital



7

--------------------------------------------------------------------------------

Company Property that exists or is stored: (a) in any email account; (b) in any
“cloud” account; or (c) on any computer, laptop, tablet, mobile device, cellular
phone, smartphone, PDA or other electronic storage device, the foregoing of any
of which are accessible, possessed, controlled or owned by you (and not by the
Company).

16.        REMEDIES FOR BREACH OF CERTAIN COVENANTS

You agree and acknowledge that the Company will be irreparably harmed by any
breach, or threatened breach, by you of the Non-Solicitation, Non-Disparagement,
Return of Company Property or Confidentiality sections of this Agreement and
that monetary damages would be grossly inadequate.  Accordingly, you agree that
in the event of a breach, or threatened breach, by you of the Non-Solicitation,
Non-Disparagement, or Confidentiality sections of this Agreement, the Company
shall be entitled to immediate injunctive or other preliminary or equitable
relief, as appropriate, without being required to post a bond, in addition to
all other remedies available at law and equity.

You agree that in the event you violate the Non-Solicitation, Non-Disparagement,
Return of Company Property or Confidentiality sections of this Agreement, the
Company will have no further obligation to pay or provide any unpaid Separation
Benefits provided by this Agreement, and that you will immediately return to the
Company all of the Separation Benefits previously paid or provided under the
terms of this Agreement, except for $100 of the Severance Pay as consideration
for the release in paragraph 4 of this Agreement.  Provided, however, that
nothing in this paragraph shall limit the Company’s right to pursue any
additional remedies available at law or in equity, including but not limited to
injunctive relief, for your violation of those provisions.  Despite any breach
by you, your other obligations under this Agreement, including your waivers and
releases, will remain in full force and effect.

Failure by either party to enforce any term of condition of this Agreement at
any time shall not preclude that party from enforcing that provision, or any
other provision, at a later time.

In the event Company is required to institute litigation to enforce the
Non-Solicitation, Non-Disparagement, Return of Company Property or
Confidentiality sections of this Agreement, the Company shall be entitled to
recover reasonable costs and attorneys’ fees incurred in such enforcement.

17.       VOLUNTARY ACCEPTANCE OF AGREEMENT; GOVERNING LAW; DISPUTE RESOLUTION

a.    You have reviewed the terms of this Agreement and acknowledge that you
have entered into this Agreement freely and voluntarily.  The terms described in
this Agreement constitute the entire agreement between you and the Company and
may not be altered, modified or amended other than in writing signed by you and
the Company.  No promise, inducement or agreement not expressed herein has been
made to you in connection with this Agreement, and this Agreement supersedes all
prior written or oral agreements, arrangements, communications, commitments or
obligations between yourself and the Company, except any confidentiality,
non-disclosure, non-solicitation, trade secret, assignment of inventions, and
other intellectual property provisions to which your employment was subject to,
which will remain in effect subsequent to the execution of this Agreement.

b.    It is the desire and intent of the parties hereto that the provisions of
this Agreement be enforced to the fullest extent permissible under the laws and
public policies of each jurisdiction in which enforcement is sought.  If any
provision of this Agreement is adjudicated to be invalid or unenforceable, such
provision, without any action on the part of the parties hereto, shall be deemed
amended to delete or to modify (including, without limitation, a reduction in
duration, geographical area or prohibited business activities) the portion
adjudicated to be invalid or unenforceable, such deletion or modification to
apply only with respect to the operation of such provision in the particular
jurisdiction in which such adjudication is made, and such deletion or
modification to be made only to the extent necessary to cause the provision as
amended to be valid and enforceable, leaving the remainder of this Agreement in
full force and effect.



8

--------------------------------------------------------------------------------

c.    This Agreement is intended to be governed by and will be construed in
accordance with ERISA and, to the extent not preempted by ERISA, the laws of the
State of Delaware, without regard to any conflict of laws provision.  Should any
provision of this Agreement be declared illegal or unenforceable by any court of
competent jurisdiction and cannot be modified to be enforceable, such provision
shall become null and void and severed from this Agreement, leaving the
remainder of this Agreement in full force and effect.

d.    To the fullest extent permitted by law, any and all disputes, claims, and
causes of action, in law or equity, arising from or relating to this Agreement
(other than with respect to the Company’s enforcement of the Non-Solicitation,
Non-Disparagement, Return of Company Property or Confidentiality covenants as
described in paragraph 16 above), or any dispute arising out of or relating to
this Agreement, will be settled by binding arbitration in accordance with
Section 9(h) of the SLSP.

e.    You also acknowledge that you fully understand your right to discuss this
Agreement with an attorney before accepting this Agreement, that the Company has
advised you of this right, that the time afforded to you to review this
Agreement provides you sufficient time to consult with an attorney should you
wish to do so, that you have carefully read and fully understand this entire
Agreement, and that you are voluntarily entering into this Agreement of your own
free will, act and deed.  You also agree that no promises, statements or
inducements have been made to you which caused you to sign this Agreement,
except as expressly set forth in writing herein.

f.    No waiver of any provision of this Agreement shall constitute a waiver of
any other provision hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver unless otherwise expressly provided.  The failure
by either party to enforce any term or condition of this Agreement at any time
shall not preclude that party from enforcing that provision, or any other
provision, at a later time. Nothing in this Agreement, express or implied, is
intended to confer upon any third person (other than the Company, its affiliates
and their respective successors, which parties are hereby expressly made
third-party beneficiaries of this Agreement) any rights or remedies under or by
reason of this Agreement.

g.    Any notices provided for herein shall be given in writing and shall be
deemed effectively given upon receipt or, in the case of notices delivered by
the Company to you, five (5) days after deposit in the United States mail,
postage prepaid, addressed to you at the last address you provided in writing to
the Company.  Notices to the Company shall be delivered to AECOM, ATTN:
Corporate SVP, Human Resources, pam.hoebener@aecom.com.

18.  SECTION 409A OF THE CODE

Any Severance Payment, provision of benefits, equity settlement, or other
amounts payable under this Agreement and the SLSP remain subject to the terms
and conditions set forth in Sections 5 and 8 of the SLSP related to compliance
with Section 409A of the Internal Revenue Code.  The parties hereto acknowledge
and agree that the Severance Payments and any other amounts under this Agreement
shall be subject to the provisions of Section 8(c) of the SLSP if and to the
extent applicable.

Please execute and return the signed agreement by electronic means (i.e.,
through electronic mail) to pam.hoebener@aecom.com within the Review Period, but
no earlier than October 3, 2020.  This Agreement may be executed in
counterparts, which together shall be effective as if they were a single
document.  If this Agreement is transmitted by electronic means, it will be
treated as an original copy and have the same force and effect as if it was
delivered by mail with the original wet signature.





9

--------------------------------------------------------------------------------

I have read and understand the terms and conditions set forth in the Agreement
above, including but not limited to the waiver and release of claims contained
herein.  By signing below, I hereby voluntarily accept and agree to those terms
and conditions in exchange for the Separation Benefits offered to me.

    /s/ Steven Morriss    



Steven Morriss



Date (Must be signed on or after October 3, 2020):

November 18,2020







10

--------------------------------------------------------------------------------

Schedule A

Vested Equity Awards














Award
Date

Type of Award

Number of Units,
Options or
Restricted Shares

Vested Percentage
Immediately Prior to
Termination

Total Vested Percentage
Based on Additional Service
Crediting Under Plan

12/15/2017

RSU18SCT

10,832

0%

100%

12/15/2017

PEP18SCT

16,247

0%

100%



All other unvested awards shall be forfeited in accordance with the terms of the
applicable plan.



11

--------------------------------------------------------------------------------

Schedule B

Relocation/Mobilization costs

Should you elect to depart the United States for the United Kingdom following
your Separation Date and on or prior to October 1, 2022, the Company will
reimburse you for the following Relocation/Mobilization costs (the “R/M
Allowances”):

(i)         the cost of shipment and insurance of your household goods via air
and sea freight (up to a 40’ container), in the amount of Seventeen Thousand Six
Hundred Fifty Dollars and Zero Cents ($17,650.00);

(ii)        the cost of temporary housing upon arrival in the United Kingdom for
up to sixty (60) days, in the amount of Thirty Thousand Dollars and Zero Cents
($30,000.00);

(iii)       the cost of direct business-class airfare for you and your immediate
family from Los Angeles International Airport to London Heathrow Airport; and

(iv)       the cost of excess luggage fees (up to 2 bags per person).

The foregoing amounts specified in subparagraphs (i) and (ii) above shall be
paid by the Company reasonably promptly following the Effective Date of this
Agreement (as such term is defined in Paragraph 9 above), provided that for the
avoidance of doubt, such R/M Allowances may be subject to offset consistent with
applicable law to repay any amounts that the Company in good faith and
exercising reasonable business judgment, after consultation with you, determines
to be due by you to the Company or any taxing authority, and you hereby
expressly consent to any such offset. The foregoing amounts specified in
subparagraphs (iii) and (iv) above shall be reimbursed reasonably promptly by
the Company, but not later than December 31 of the year following the year in
which the expense was incurred. The amount of any such payments eligible for
reimbursement in one year shall not affect the payments or expenses that are
eligible for payment or reimbursement in any other taxable year, and your right
to such payments or reimbursement shall not be subject to liquidation or
exchange for any other benefit.

12

--------------------------------------------------------------------------------